 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 87,ServiceEmployees International Union,AFL-CIOandPacific Telephone and TelegraphCompanyandThomas King and Lawrence Stay,aPartnership d/b/a Stay-KingMaintenanceCompany.Cases 20-CC-2565, 20-CB-5859,and 20-CP-83131March 1986DECISION AND ORDERBy MEMBERSDENNIS, JOHANSEN, ANDBABSONOn 1 March 1985 Administrative Law JudgeMauriceM. Miller issued the attacheddecision.The General Counsel filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Orderas modified.The judge found, and we agree, that the Re-spondent violated Section 8(b)(4)(i) and (ii)(B) ofthe Act by picketing all entrances to Pacific Tele-phone and Telegraph Company's Third Street fa-cilitydespite the existence of entrances reservedfor the primary employer and by failing clearly toidentify on its picket signs the primary employerwith whom the Respondent had the labor dispute.The judge further found, and we agree, that theRespondent's picketing did not constitute a viola-tion of Section 8(b)(7)(C) of the Act.2iIn describing the various complaints consolidated in this case, thejudge recited the contents of the underlying unfair labor practice chargeseven though several of the allegations contained in those charges werenot included in the complaints as issuedWe note, however, that all mat-ters ultimately alleged as violations of the Act in the consolidated com-plaint were addressed and ruled upon by the judge2We agree with the judge that the Respondent violated Sec 8(b)(4)(i)and (u)(B) of the Act by attempting to force Pacific Telephone to ceasedoing business with Stay-King Under the circumstances here, we findthat chants by the pickets and statements in union leaflets to the effectthat union members who previously worked at Pacific Telephone's ThirdStreet facility desired to work there again, and the Union's belated areastandards picketing, are insufficient evidence of a recognitional objectivein violation of Sec 8(b)(7)(C) of the ActWe find dispositive of this issuethe lack of any evidence that the Respondent sought at any time to forceor require Stay-King to recognize or bargain with it as the representativeof its employees, sign a contract, or fire its work forceand hire unionmembersWe further find no evidence that theRespondentsought byany means to persuade Stay-King's employees to accept the Union astheir representativeAccordingly, in the absence of any indication thatthe Respondent or its members at any time sought employment by Stay-King,we rind no evidence to support, and no merit in, the GeneralCounsel's argument that the Union's demand for the mass reinstatementof the former employees would necessarily establish the Union's majoritystatus among Stay-King employees On the contrary, we conclude thatthe Respondent'sonly objectivein picketingPacificTelephone's ThirdStreet facility was to force Pacific Telephone to terminate the services ofStay-KingWe adopt the judge's conclusion that the Re-spondent violated Section 8(b)(1)(A) of the Act on6April 1983 by the conduct of its member andpicketRashin intimidatingStay-King employeeHobbs by threatening, "We're going to get you."3Further, we adopt the judge's finding that the Re-spondent violated Section 8(b)(1)(A) of the Act on6 April 1983 by the conduct of its picket and unionmemberBraga instrikingStay-King employeeShields with a picket sign.4 The General Counselcontends that the judge erred in failing to requiretheRespondent to make Shields whole for anymedicalexpensesor loss of wages he may have suf-feredas a resultof the picket line misconduct. Wefind no merit in the General Counsel's conten-tions.5However, we otherwise agree with theGeneral Counsel that the judge failed to provide acomplete and appropriate remedy for the Respond-ent's violations of Section 8(b)(1)(A) of the Actand we shall therefore modify the recommendedOrder and notice to reflect the conclusions reachedin this decision.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Local 87, Service Employees Interna-tional Union, AFL-CIO, San Francisco, California,itsofficers, agents, and representatives, shall takethe action set forth in the Order as modified.1.Cease and desist from(a)Engaging in or inducing or encouraging anyindividual employed by Pacific Telephone andTelegraph Company, any successor thereto, or anyother person engaged in commerce or in any indus-aWe find merit in the General Counsel's request that the conclusionsof law be amended to include a reference to the threat directed at HobbsWe hereby correct the judge's inadvertent error in omitting such a provi-sion4 In the absence of exceptions, we adopt the judge's rulings with re-spect to additional allegations that the Respondent violated Sec8(b)(1)(A) of the Act5Regarding the General Counsel's request for medical expenses, weadhere to longstanding Board law which provides that medical expensesare better sought through private remedies traditionally used for the re-covery of such damages The use of traditional remedies places employ-ees before tribunals which have more experience and are better equippedthan the Board to measure the impact of tortious conductUnionNa-cional de Trabaladores (Catalytic Industrial),219 NLRB 414 (1975) Con-cerning the General Counsel's request for backpay, Member Dennis andMember Babson deny that request for the reasons set forth inOperatingEngineers Local 513 (Long Construction),145 NLRB 554 (1963) InLongConstruction,the Board, citing the availability of private remedies tradi-tionally used to process tort claims, noted that the lack of a Board orderawarding backpay to employees unable to work because of injuries re-sulting from a union's unlawfulconduct would not leave employees with-out redress against those responsible for their injuriesMember Johansenfinds a backpay award inappropriate in view of the absence of recordevidence showing that the injury Shields suffered as a result of the Re-spondent's picket line misconduct rendered him unable to work179 NLRB No. 25 SERVICE EMPLOYEESLOCAL87 (PACIFIC TELEPHONE)try affecting commerce to engage in a strike or re-fusal in the course of his employment to use, manu-facture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commod-ities,or to refuse to perform any other services,where an object thereof is to force or require Pa=cificTelephone and Telegraph Company, or anyother person, to ceaseusing,handling, or otherwisedealing in the products or services made availableby Stay-King Maintenance Company, or to ceasedoing business with that business enterprise.(b)Threatening, coercing, or restraining PacificTelephone and Telegraph Company, or any otherperson engaged in commerce or in an industry af-fecting commerce, where an object thereof is toforce or require Pacific Telephone and TelegraphCompany or any other person to cease using, han-dling, or otherwise dealing in the products or serv-icesmade available by Stay-King Maintenance`Company, or to cease doing business with thatbusiness enterprise.(c)Restraining and coercing employees of Stay-King Maintenance Company in their right not tojoin or support any strike by threatening to causeharm to the employees of that Employer, by in-flicting bodily injury upon those employees, byspitting upon those employees, or in any like or re-lated manner restraining or coercing those employ-ees in the exercise of their rights under Section 7 ofthe Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)Post at its business office and meeting hallcopies of the attached notice marked "Appendix."eCopies of the notice, on forms provided by the Re-gionalDirector for Region 20, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(b)Deliver to the Regional Director signedcopies of the notice in sufficient number for postingby the employers involvedin this caseshould theseemployers be willing to post the notice at all loca-tions where notices to their employees are custom-arily posted.a If thisOrder is enforcedby a judgment of a United States court ofappeals,the wordsin the notice reading"Posted by Orderof the Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt ofAppeals Enforcing an Order of the NationalLaborRelations Board "169(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentTO ALL EMPLOYEES OF: PACIFIC TELEPHONE ANDTELEGRAPH COMPANY OR ANY EMPLOYER SUCCES-SOR THERETOTO ALL EMPLOYEES OF: STAY-KING MAINTENANCECOMPANYTO ALLMEMBERS OF:LOCAL 87,SERVICE EMPLOY-EES INTERNATIONAL UNION, AFL-CIOThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT, nor will our officers,businessrepresentatives,business agents,or anyone actingfor us, whatever his or her title may be,engage inor induce or encourage any individual employedby Pacific Telephone and Telegraph Company, orany other personengagedin commerce.or businessactivitieswhich affect commerce,to engage in astrike or a refusal in the course of his employmentto use,manufacture, process, transport, or other-wise handle or work ^ on any goods, articles, materi-als,or commodities, or to refuse to perform anyother services, where an object thereof is to forceor require the above-named employer, or any otherpersonengagedin commerce or in an industry af-fecting commerce,to cease using,selling,handling;transporting, or otherwisedealing inthe productsof, or cease doing business with, Stay-KingMainte-nance Company.tWE WILL NOT threaten, coerce, or restrain Pacif-icTelephone and Telegraph Company, or anyother employersengagedin commerceor in an in-dustry affecting commerce, where an object there-of is to force or require employers or any otherpersons engagedin commerce to cease 'using, sell- 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, handling, transporting, or otherwise dealing inthe products of, or cease doing business with, Stay-King Maintenance Company.WE WILL NOT threaten to cause harm to employ-ees of Stay-King Maintenance Company.WE WILL NOT inflict bodily injury upon employ-ees of Stay-King Maintenance Company.WE WILL NOT spit upon employees of Stay-KingMaintenanceCompany.WE WILL NOT in any like or related manner re-strainor coerce employees of Stay-King Mainte-nance Company in the exercise of the rights guar-anteed them by Section 7 of the Act.LOCAL 87,SERVICEEMPLOYEESINTERNATIONALUNION, AFL-CIOMichael Belo,for the General Counsel.StewartWeinberg,Esq. (VanBourg,Weinberg,Roger &Rosenfeld),of San Francisco, California, for the Re-spondent Union.Diane Bieneman,Esq.,for Pacific Telephone and Tele-graph Co.Thomas W. Kingfor Stay-King Maintenance.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge. Ona charge filed on April 4, 1983, by Pacific Telephoneand Telegraph Company (Complainant), which was dulyserved, the General Counsel of the National Labor Rela-tions Board caused a complaint and notice of hearing,dated April 19, 1983, to be issued and served on Local87,Service Employees International Union, AFL-CIO(Respondent). Respondent was charged with the com-mission of unfair labor practices within the meaning ofSection 8(b)(4)(B) of the National Labor Relations Act.Specifically, the General Counsel charged, that despitethe fact that a reserved contractor's entrance for employ-ees of Complainant's contractors had been established,and despite repeated advice communicated to Respond-ent Union,beginningon March 31, 1983, regarding thestatus andlocation of the reserved gate, and the name ofthe contractor for whom it was being reserved, Respond-ent Union's pickets-during picketing which commencedon April 1 thereafter-did not restrict their activity tothat location, but instead continued to circle Complain-ant Employer's building and post themselves at all en-trances reserved for Pacific Bell's employees and variousotherneutrals.The General Counsel charges, further,that Respondent Union's representatives refused to cor-rect the picketsignsthey carried, which indicated a dis-putewithmerely "Company X." Such activities, theGeneral Counsel charged, impeded the ingress of em-ployees of neutral employers, thereby disrupting theirwork, and violating Section 8(b)(4)(B) of the Act.Within its answer, duly filed, Respondent Union con-ceded certain factual allegations in the General Counsel'scomplaint,but denied the commission of unfair laborpractices.Subsequently, pursuant to the filing of a charge onMay 5, 1983, by Thomas King and Lawrence Stay, APartnershipd/b/a Stay-KingMaintenanceCompany(Co-Complainant), which charge was duly served, theGeneral Counsel of the National Labor Relations Boardcaused a complaint and notice of hearing, dated June 6,1983, to be issued and served on Local 87, Service Em-ployeesInternationalUnion, AFL-CIO (Respondent orRespondent Union). Respondent was charged with thecommission of unfair labor practices within the meaningof Section 8(b)(1)(A) and (7)(C) of the National LaborRelations Act.Specifically, theGeneral Counsel charged that Re-spondent Union had violated Section 8(b)(1)(A) of theAct by restraining and coercing Co-Complainant's em-ployees, in the exercise of their rights under Section 7 ofthe Act, through mass picketing,assault,battery, threatsof bodily harm, intimidation, and surveillance at picketlines which Respondentmaintained.Further, the GeneralCounsel charged that an object of Respondent's fatalpicketing was to force or require Co-Complainant to rec-ognize Respondent as the collective-bargaining represent-ative of its employees. Alternatively, the General Coun-sel charged Respondent with trying to force or requireCo-Complainant Stay-King's employees to accept orselectRespondent as their bargaining representative,without a petition for recognition as their representativehaving been filed under Section 9(c) of the Act within areasonable period of time. The General Counsel chargedthatRespondent's course of conduct vis-a-vis Stay-King's employees thus violated Section 8(b)(7)(C) of thestatute.Within its answer, duly filed, Respondent Union con-ceded certain factual allegations in the General Counsel'scomplaint, but denied the commission of unfair laborpractices.Subsequently, following the filing of a further chargeon May 9, 1983, by ThomasKing andLawrence Stay, APartnership d/b/a Stay-King Maintenance Company, andduly served, the General Counsel caused a complaint andnotice of hearing, dated June 17, 1983, to be issued andserved on Local 87, Service Employees InternationalUnion,AFL-CIO. Respondent was charged with thecommission of unfair labor practices within themeaningof Section 8(b)(1)(A) of the National LaborRelationsAct.Specifically, theGeneral Counsel charged that Re-spondent Union had violated Section 8(b)(1)(A) of theAct by restraining and coercing Co-Complainant's em-ployees in the exercise of their rights under Section 7 oftheAct by Respondent's conduct in maintaining masspicketing; and by assaults, battery, and making threats ofbodily harm, by intimidation; and bysurveillance atthose picket lines which Respondent maintained.Within its answer, duly filed, Respondent Union con-ceded certain factual allegations in the General Counsel'scomplaint, but denied the commission of unfair laborpractices. SERVICE EMPLOYEES LOCAL 87 (PACIFIC TELEPHONE)On June 17, 1983, an order consolidating the above-mentioned cases issued.A hearing with respect to thesematterswas conducted before me on June 30, July 1, andJuly 11, 1984, in San Francisco, California. The GeneralCounsel, Respondent, and Pacific Telephone and Tele-graph Company were represented by counsel. All partieswere afforded a full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidencewith respect to pertinentmatters.Since thehearing'sclose, briefs have been received from the General Coun-sel'srepresentative andRespondent's counsel.Thesebriefs have been duly considered.On the record made herein,testimonialand documen-tary evidence received, and my observation of the wit-nesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONComplainant Employer Pacific Telephone, a Californiacorporation with an office and place of business locatedat 370 Third Street and at 85 Second Street, San Francis-co,California,has been throughout the period withwhich this case is concerned, and remains-albeit with arecent change in corporatename-a public utility en-gaged in the furnishing of telephone and telegraph com-munication services. During the calendar year precedingthe issuanceof the complaint, Pacific Telephone, in thecourse and conduct of its operations, derived gross reve-nues in excess of $100,000. During the same period oftime,Complainant Employer purchased and received atitsSan Francisco, California facility products, goods, andmaterials valued in excess of $2500 which originatedfrom points outside the State of California.At all timesmaterial,Co-Complainant Stay-KingMaintenance Company has been a partnership, with itsheadquarters located in Concord, California, where it isengaged in providing janitorial services, including, interalia, services at Complainant's Third Street facility.The complaint alleges, Respondent does not deny, andIfind that Complainant Pacific Telephone is now andhas been at all times material an employer within themeaningof Section 2(2), engaged in commerce and busi-nessactivities affecting commerce within the meaning ofSection 2(6) and (7) of the Act.The complaint further alleges that Co-ComplainantStay-King Maintenance is now and has been atall timesmaterial an employer within the meaning of Section 2(2),engaged in commerce and business activities affectingcommerce within the meaning of Section 2(6) and (7) oftheAct.Respondent, while denying the jurisdictionalclaim, offers no evidence to the contrary. I find, there-fore, that Co-Complainant Stay-KingMaintenance is anemployer within the meaning of Section 2(2) of the Actengaged in commerceand businessactivities affectingcommerce within themeaningof Section 2(6) and (7) ofthe Act.Respondent Local 87, Service EmployeesInternationalUnion, AFL-CIO is now and has been at all times mate-rialherein a labor organization within the meaning ofSection 2(5) of the Act, which admits employees of jani-tonal service business enterprises to membership.II.UNFAIR LABOR PRACTICESALLEGEDA. Issues171Three primary violations of the statute have been al-leged in the General Counsel's consolidated complaint.First,the General Counsel contends that RespondentUnion violated Section 8(b)(4)(B) of the Act by failing torestrict its picketing to certain reserved contractors' en-trances at Complainant's Third Street facility, and by itsfailure to properly designate, on its picketsigns,the spe-cific entity against which its picketing was directed. TheGeneral Counsel asserts that Respondent's picketing ofComplainant's Third Street facility commencing on April1,1983, had as its object forcing Complainant PacificTelephone to cease doing business with Co-ComplainantStay-KingMaintenance,and that Respondent's picketingof Complainant Pacific Telephone's Second Street facili-ty on April 7, 8, and II was with the object of forcingComplainant Pacific Telephone to cease doing businesswith Stay-KingMaintenanceand/or Price JanitorialService, Inc., the janitorial service contractor at thelatter location.Second,theGeneral Counsel contends, based on acharge filed by Co-Complainant Stay-King Maintenance,thatRespondent violated Section 8(b)(7)(C) of the Actby picketing Stay-King with the object of forcing Stay-King to recognize Respondent as the exclusive represent-ative of Stay-King's employees, or forcing Stay-King'semployees to accept Respondent as their representative.Subsumed within this complaint are further allegationsof picket line violence and threats of violence violativeof Section 8(b)(1)(A).Third,the General Counsel contends that Respondent,actingthroughvariouspickets,violatedSection8(b)(1)(A) of the Act by blocking employee access toComplainant's Third Street facility, threatening nonstnk-ing employees with bodily harm; spitting at them; and in-flicting bodily injury on certain designated nonstrikingworkers, employees of Stay-King specifically.B. Facts1.Complainant's businessPacificTelephone, functioning as a public utility en-gaged in the furnishing of telephone and telegraph serv-ices, has office buildings located at 370 Third Street andat 85 Second Street in San Francisco. At all times mate-rialComplainant contracted with independent janitorialservice contractors for the day-to-day maintenance of itsfacilities located at 370 Third Street and 85 SecondStreet.Complainant's Third Street facility occupied a smallcity block, bounded by public thoroughfares on all foursides.The building's main entrance is on Third Street;the rear entrance, where most deliveries are taken, isbounded by a smaller, less trafficked street, Lapu Lapu.The south side of the building is bordered by HarrisonStreet, and the remaining side of the building by another,less traveled thoroughfare.In addition to the main entrance on Third Street, thereare entrances at the rear of the building-on Lapu Lapu 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDStreet-which include delivery ramps designated to ac-commodate delivery vehicles. There are more entranceson Harrison Street, where Complainant established a re-served contractor's gate for the employees and suppliersof Co-Complainant Stay-King Maintenance. The buildingcannot be entered, on the Harrison Street side, fromground level; those wishing to enter had to cross thesidewalk and descend to a lower, below-ground level,using an outsidestairway which ran parallel to the side-walk, and which was separated therefrom by a 3-footiron fence, open only at the stairway entrance.2.Co-Complainant's businessStay-KingMaintenanceisa partnership which con-tracts to provide janitorialand maintenanceservices forvarious businessesthroughout northern California. Short-ly before the period with whichthese casesare con-cerned, it contracted with Pacific Telephone to providesuch services for Complainant's Third Street facility.Price Janitorial Service, Inc. (not a party to thisaction), similarly contractswith various businesses toprovide janitorial services; throughout the period withwhich we are concerned, it had such a contract with Pa-cificTelephone to provide janitorial services for Com-plainant's Second Street facility.3.Collective-bargaining historyNeither Complainant Pacific Bell nor Co-ComplainantStay-King has had a collective-bargaining relationshipwith Respondent Local 87. At all times relevant PacificBell'semployees have been represented by anotherunion;Stay-King's employees have not been represented.Throughout the period with which these cases areconcerned, however, Local 87 has represented employ-ees of I.S.S. Prudential, the janitorial service with whichPacific Bell had contracted to perform services at its 375Third Street facility, prior to negotiating its current serv-ice contract with Stay-King, which became effectiveApril 1, 1983.4.Evidence pertaining primarily to the 8(b)(4)allegationOn March 31 1983, Complainant Pacific Bell's staffmanager for labor relations, BruceMurray, becameaware of Respondent Union's intention to picket Com-plainant'sThird Street facility at 7 a.m. the followingmorning,April 1.Murray telephoned Respondent Union's president,Wray Jacobs, on March 31,sometime duringthe after-noon, and informed him that Pacific Bell would have areserved contractor's entrance on the Harrison Streetside of the firm's building, for the use of its newly en-gaged janitorial service's employees.The record reflects a dispute whether or not Murrayhad further informed Jacobs, in this phone conversation,regarding the name of Complainant's new janitorial serv-ice.Complainant alleges that Murray had done so; Re-spondent Union's president denies that he was so in-formed. The credibility issue thus presented need not beresolved, however, because Respondent's picket signsmay or may not already have been made up at that timewith "Company X" shown as the new janitorial service'sdesignation.Both Respondent Union and Complainantagree thatLocal 87's leadership was aware of the nameof the janitorial service at least by the following morn-ing,April 1.BothMurray and Jacobs arrived early at Pacific Bell'sfacility,on the morningof April 1. At 7:30 a.m., Murrayhanded Jacobsa letter informinghim that a reservedgate had been established at the building'sHarrisonStreet entrance for the use of Stay-King employees.Later thatmorning,Murray voiced his concern to bothJacobs and to Richard Leong, one of Respondent's busi-ness agents, thatRespondent's picket signswere "defec-tive" in that thedesignationlettered thereon, "CompanyX," did not properly identify the entity against whichthey were picketing; namely, the janitorial contractor.Jacobs told Murray that this was because he had notknown the name of the janitorial contractor when Re-spondent Union's signs wereprepared and that he wouldmake efforts to fix the signs.Although Complainant had set aside a reserved en-trance for the employees of Stay-King onHarrisonStreet,Respondent's pickets picketed all entrances to theThird Street facility on April 1, and continued to picketall such entrances carrying signs which read "CompanyX UNFAIR" until May 6 when a Federal court injunc-tion proscribing Respondent Union's allegedly improperpicketing was obtained. Thereafter, union picketing wasconfined to Pacific Bell's Harrison Street entrance; also,the picketsigns werefinally changed to designate "Stay-King" as the subject of the picketing.While a witness, Murray testified-credibly within myview-that around 10:30 a.m., on April 1, he witnessedtwo deliveries being made at the rear of the Third Streetfacility through the building's Lapu Lapu Street deliveryentrance.He reported that he observed "a number ofpicketswalking very slowly across the entrance fromLapu Lapu Street," and that he witnessed a truck parkedon Lapu Lapu Street, and what appeared to be largeboxes of xerox paper which were being unloaded, putonto a dolly, and wheeled down a ramp to Complain-ant'sloading dock. Later that day he likewise observed atruck from C.F.S. Continental, whom he "thought" to bea supplier of Saga Foods (which operates Pacific Bell'sbuilding cafeteria), likewise parked on Lapu Lapu Streetunloading supplies.Murray testified-without contradic-tion or dispute-that trucksmakingsuch deliveries nor-mally back down the building's ramp and unload suppliesat Pacific Bell's loading dockWhen Murray complained to Jacobs that pickets wereblockingdeliveries,JacobssummonedRespondentUnion's picket captain from the rear of the building-sothe record shows-and told him, in no uncertain terms,that they were not to block deliveries to the entrance,and that, should they continue to do so, he would pullthe pickets.Three additional incidents, involving blocked pickupsor deliveries, have been testified to by David Holloway,Pacific Bell's house supervisor.Holloway reported-credibly-that, during the weekof April11-15, as he parked his car and came into work, SERVICE EMPLOYEES LOCAL 87 (PACIFIC TELEPHONE)173he saw a Consolidated Fibers truck parked on the streetbehind Complainant's building and observed RespondentUnion's picket Michael Rash, and three other individualshe did not know, talking to the driver. Shortly thereaf-ter, following his building entry, so Holloway testified,the driver came in and reported that he had been threat-ened by Michael Rash and had been told by Rash that"the only way he was going to get his truck in there wasto run him [Rash] down." The driver declared that hedidn't know what to do. Holloway testified that he al-lowed the driver to call his boss; the driver then saidthat he would make his scheduled pickup (of goods to berecycled).However, after onceagain beingconfrontedby Rash, the driver returned to Holloway and said, "Ican't run this guy over," and again called his boss. Withmatters in this posture, Holloway spoke with the driver'ssuperior. It was agreed, so Holloway testified, that Con-solidated Fibers' driver would not make any pickup thatday, but would return the next morning at 5 a.m., beforethe pickets arrived, in order to make the pickup. Accord-ing to Holloway, that was done.Two days later, so Holloway credibly testified, he ob-served a Franciscan Moving Company truck, which hadbeen scheduled to make an internal company move, like-wise turned away by Respondent's picket.The third incident occurred on Friday of that week.Holloway testified that Sagaan Moving Company em-ployees (who were moving some of Complainant's furni-turewithin Complainant's building) walked off the jobleaving only their supervisor to complete the requiredmove. Holloway's testimony, within my view, meritscredence.tor to pay "prevailing wages" for such work as deter-mined by the director of the State Department of Indus-trialRelations.Respondent Union maintains,herein, thatCo-Complainant was in violation of the PUC Code be-cause it was paying less than prevailing wages; the Unionhad hired a private investigator to determine what wagesand benefits were being paid by Stay-King for janitorialwork at Pacific Bell's facility. And the picketing withwhich these cases are concerned directed against Stay-King was-so RespondentUnion'switnesses contend-for the purpose of seeing that the PUC Code provisionregarding the payment of prevailing wages was beingcomplied with.Respondent Union's president, Jacobs, testified credi-bly and without contradiction that he had been contact-ed by other unionized janitorial service contractors, whohad expressed to him their concern "about our ability tomaintain[the] prevailing wage."He noted that,"it'sareal problem for us and for the contractors, because theyare required to bid the manning and the wage rates wehave in our contract." In this connection, further, PacificBell'switness David Holloway testified that Stay-King'sbid for the firm's janitorial work had been considerablylower than the next lower bid, and lower than the bidlevel which Pacific Bell had projected. He reported, fur-ther,thatPacificBell'sbuildingmanager,AnitaShotwell, had offered Stay-King an opportunity "to bowout gracefully" if they felt they might not be able to dothe work at their bid price. Stay-King had, however, de-clined; they had accepted Pacific Bell's proffered con-tract at the price which they had originally bid.5.Evidence pertaining primarily to the 8(b)(7)allegationCo-Complainant Stay-KingMaintenancecharges thatRespondent's picketing had a recognitional objective.The firm cites, as evidence of this, repeated chants byRespondent Union's pickets calling for their janitorialservice jobs back, plus various references by pickets tothe jobs being "theirs." Consistently therewith, the Gen-eral Counsel proffered for the record several union flyerscharacterizing Stay-King as nonunion, and alleging thatCo-Complainant's status asa nonunioncontractorwas"undercutting" union wage levels. In this connection, therecordwarrants a determination-which I make-that,during a conversation with Murray, Respondent Union'spresident stated, "If Stay-King had contacted the Unionprior to taking it [PacificBell's janitorialservice con-tract] over,we wouldn't have had a problem becausethey would have signed the [Union] contract and main-tained our work force." However, Respondent Unionherein deniesany recognitional objective,and claims-now-that it had so informed Co-Complainant verballyand by letter. It is undisputed that any agent authorizedto speak for Respondent Union ever talked with orwrote to any Stay-King representative, seeking recogni-tion.Section 465(a) of the California Public Utilities Codeintroduced into evidence provides, inter alia, that apublic utility,whenever it does not use its own employ-ees to perform janitorial work, must require its contrac-6.Evidence pertaining to incidents of picket linethreats and violencea.ThreatsStay-King Owner, Lawrence King, and Stay-King em-ployee Benjamin Domealog each testified that variousthreatswere made against them on April 1, their firstday in Complainant's service.Domealog reported that as the Stay-King employeeswere exiting the van (which was to be used daily tobring them to work), he heard a voice behind him say,"Come on, I'm waiting for you," and when he turnedaround he saw someone whom he later came to know asWray Jacobs, Respondent Union's president.King testified that, during a brief exchange withJacobs on the date noted, the latter said to him, "I'mgoing to kill you and put you in the dirt." To which[King] responded-so he reported-that, "If you raiseyour hands above your waist, you're going to kiss dirt."King testified further that the pickets were yelling pro-fanities and also yelled, "We're going to kill you scabs;scabs go home."Again, King testified that on April 4, Respondent Sec-retary-TreasurerEricHall used a bullhorn to shout,"We'll kill the scabs." The picketers-so King report-ed-were shouting profanities, "yelling they were goingto kill us." In his testimony Hall, however, denied everhaving said, "kill the scabs." 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, three other Stay-King employees testified tothreatsmade against them. Jeffery Hobbs reported thaton April 6 a large black man with a cast on his arm (de-scribingBillRash, a member of Respondent Union),pointed at him and Mark Shields, a Stay-King employee,and Dave Holloway, Pacific Bell's house service supervi-sor, and said, "We're going to get you."John Connell recalled that sometime in late April, ashe was exiting Stay-King's van to go into work, a picket-er (unnamed) addressed him saying, "We know whereyou live, and we're going to get you."Similarly,Keith Copas testified that on April 27 apicketer said to him, "We know where you live. Weknow where you live."With the exception of the threats purportedly made byHall, Jacobs, and Rash, none of the threats were attrib-uted to anyone specifically identifiable. Hall, however,specifically deniedmaking the statements attributed tohim; Bill Rash was not called to testify.b. SpittingTwo Stay-King employees and Dave Holloway, houseservice supervisor for Pacific Telephone, testified to inci-dents of spitting by picketers.In this connection, Holloway reported that on April 1he observed "people that were picketing on the pave-ment [which bordered Complainant's facility] were spit-ting at the Stay-King people."Stay-King's employeeDomealog declared-while awitness-that "the spitting occurred prior to us gettingout of the van. They would spit at the van. And crossingthe sidewalk-but I personally was not spit on until Iwas going down the stairs." Domealog added that "Oneor two people would spitat times.At other times itseemed like everyone was spitting. But that was just theway it seemed-but there was I would say about five orsix people who were always spitting."Another Stay-King employee, Jeffery Hobbs, corrobo-rated this testimony regarding repeated incidents of spit-ting by picketers at Stay-King employees as they exitedthe van and walked into the building.c.Physical violenceThree incidents of physical violence, involving Stay-King employees, have been charged herein.The first two incidents were alleged to have occurredon April 6. Pacific Bell's employee David Holloway tes-tified-credibly within my view-concerning the first in-cident.He reported that he witnessed a man strike Stay-King employee Mark Shields twice with a picket sign.Holloway declared that he had recognized the man whostruck Shields because the man had previously worked asa janitor in Complainant's Third Street building whichHolloway supervised.He identifiedtheman as JoseBraga,amember of Respondent Union. AlthoughHolloway-while a witness-described Braga as havinga mustache, and the police report filed on the day of thealleged assaultshowed Braga without a mustache, therest of Holloway's description was essentially consistentwith the description found in the police report.The second incident reported as having occurred onApril 6 involved Jeffery Hobbs, a Stay-King worker,who was walking immediately in front of Shields as hedescended the Harrison Streetstaircaseto enter thebuilding.Hobbs testifiedin a ratherconfused mannerconcerningthe circumstances which hesaidsurroundedhis being struck with a picketsign.However, Holloway,who reported that he had observed the janitors disem-barking from the van and going downstairs for "approxi-mately two or three minutes" before he saw Shieldsstruck, did not observe Hobbs being swung at twice andhit once, as Hobbs testified. This, despite the fact thatHobbs was reportedly immediately in front of Shieldswhile they were both descending the stairs. Althoughthe police reportedly witnessed no violence affectingHobbs, he testified that there were always police stand-ing betweenhim and the picketers as he crossed the Har-rison Street sidewalk from the van and descended thestaircaseinto the building. Hobbs conceded, however,thathe had not seen who struck him. He testified,merely, that he observed police taking a man into custo-dy later that day, whom he also described as having amustache.Hobbs testified that Wray Jacobs was speakingthrough a bullhorn that day when-so Jacobs presentlyclaims-he was not present. These several discrepancies,between Hobbs' proffered recollection, and some testi-mony provided by others have, within my view, ren-dered the Stay-King employees' witness-chair reportquestionable. His version of what transpired will be con-sidered further. For the present, no findings consistentwith his claim that he was physically assaulted should,within my view, be considered warranted.The last incident occurred on May 2 and was testifiedto by John Connell. Connell stated that an older Cauca-sianman with whitish gray hair kicked him on the backof his leg as he left the safety of the van and started todescend thestairs intoRespondent's facility.Connell's testimony, noted, was corroborated by KeithCopas, a Stay-King maintenance employee, who testifiedthat he observed a man of the same description repeated-ly kicking Connell on the back of the leg. The man,however, was not holding a picketsign;Copas observedthat he was "dressed very shabbily" and that "he wasyelling."Copas added that "he was - we thought hewas crazy is what I thought."C. Discussion1.The 8(b)(4) chargeIt is now well established that the provisions of Sec-tion 8(b)(4)(i) and (ii)(B) of the Act reflect "the dualCongressional objectives of preserving the right of labororganizationsto bring pressure to bear on offending em-ployers in primary labor disputes and of shielding unof-fending employers and others from pressures in contro-versies nottheir own."NLRB v. Denver Building TradesCouncil,341 U.S. 675, 692 (1951).In commonsitus situations,where two or more em-ployers are engaged in normal business operations at thesame situs,as in the instantcase,the Board has recog-nized and relied on certain evidentiary guidelines in de-terminingthe true object of the picketing. These stand-ards are setforth inSailorsUnion of the Pacific (Moore SERVICE EMPLOYEESLOCAL 87 (PACIFIC TELEPHONE)Dry Dock),92 NLRB 547, 549 (1950). Four conditionswere enunciated therein as guidelines to determinationswith respect to whether picketing the premises of anominally secondary employer may be considered pri-mary:The picketing is strictly limited to times when thesitus of the dispute is located on the secondary employ-er's premises,- (b) at the time of the picketing the pri-mary employer is engaged in its normal business at thesitus;(c) the picketing is limited to places reason-ably close to the location of thesitus;and (d) thepicketingmust disclose clearly that the dispute iswith the primary employer.In the instant case, it is alleged that Respondent failed tomeet the third and fourth elements of the test noted. Spe-cifically, theGeneral Counsel's representative contendsthat (1) Respondent failed to limit its picketing to theproperly designated reserved gate, and (2) Respondentdid not clearly identify the pnmary employer withwhom it had the dispute.Failure to comply with these standards does not, ofcourse establish a per se violation; it does, however,create a "strong though rebuttable presumption that thepicketing had an unlawful secondarypurpose."ElectricalWorkers Local 332 IBEW (W.S.B. Electric),269 NLRB417 (1984). Such a presumption may properly be consid-ered applicable here.a.Picket signsIn the instantcase it is undisputed that from April 1 toMay 6 Respondent's picket signs failed to disclose thename of the employer against whom its picketing was di-rected; this, despite repeated requests, proffered by Com-plainant,that it do so. Respondent's prepared signs,which mention only "Company X" were undeniably am-biguous regarding the employer being picketed; credibletestimony reveals that certain suppliers of Complainantwere misled on several occasions into believing thatComplainant, a neutral, was the object of the picketing.This resulted in some deliveries being delayed or turnedaway, and caused other aspects of Complainant's busi-ness tobe disrupted and/or delayed.Respondent claims not to have known the name of thejanitorial contractor (the primary employer) with whomComplainant had contracted when it made up its picketsigns; further, Respondent contends, that the waterproof-ing compound with which the signs were treated made itdifficult to alter the signs when it later learned the nameof the primary employer.Although there was conflicting testimony on whetheror not Respondent knew the name of the primary em-ployer prior to April 1, it was undisputed that Respond-ent was aware of the name of the primary employer atleast by early morning of April 1, the first day of thepicketing.Nevertheless, despite repeated requests by Complain-ant askingRespondent, on April 1, and on numerous oc-casions thereafter, to alter thesigns,and to have themreflect the name of the primary employer, Respondentfailed to do so for over 1 month.175This Board has consistently required that picket signsclearly identify the employer being picketed.Service Em-ployees Local 32B-32J,250 NLRB 240 (1980);ServiceEmployees Local 32B-32J (Dalton Schools),248 NLRB1067 (1980).Respondent's admitted failure to clearlyidentify the primary employer on its picket signs cannotproperly be considered effectively countered by Re-spondent's argument assertingthe difficultyof alteringwaterproofedsigns.Respondent had an affirmative obli-gation to clearly identify the primary employer and tominimize the harm caused to neutral employers.It failedto do so.b. Reserved gateThe Board and the courts have also recognized theright of employers at a common situs to designate a gatereserved for the exclusive use of the employees and sup-pliers of the primary employer.Where suchgates areadequately designated and maintained,the union mustconfine its picketing to the gate reserved for the primaryemployer.ElectricalWorkers Local 761 IBEW v. NLRB,366 U.S. 667 (1961);Broadcast Employees Local 31 (CBS,Inc.),237 NLRB 1370 (1978);ServiceEmployees Local32B-32J,250 NLRB 240 (1980). Picketing not confinedto some area reasonably close to such a reserve gate hasbeen held to constitute evidence of unlawful secondaryobjectives.ElectricalWorkers Local 332 IBEW (W.S.B.Electric),269 NLRB 417 (1982).In the instant case, Complainant established a separategate on the Harrison Street side of the building for theexclusive use of the primary employer, his employees,and suppliers, and so informed Respondent in writing onApril 1. Despite the creation of a reserve gate, Respond-ent admittedly picketed all entrances to Complainant'sThird Street facility for over 1 month, from April 1 toMay 6,Respondent asserts, however, that the gates reservedfor use by Complainant's neutral employees were "taint-ed" by the following incidents:1.On April 1 Lawrence Stay, co-owner of the pri-mary employer, exited and reentered the building,through a gate reserved for neutral employees, to ob-serve the picket activity.2.A supplier of the primary employer made a deliveryon April 4 using an entrance reserved for neutrals. Com-plainant has admitted that it had, initially, neglected toadd the words "and its suppliers" to the sign designatingthe gate reserved for the pnmary employer, and that thiswas not done until April 5 or 6.3.Sometimeduring the week of April 4 two Stay-King employees initially entered the building throughtheThird Street [neutral] gate,when-according toComplainant's testimony-they were "intercepted" andsent back out to reenter by the Harrison Street (re-served) entrance.4.On April 27 ThomasKing,co-owner of the primaryemployer, entered the building along with his lawyer,through a gate reserved for neutral employees, to meetwith Complainant's management representatives.5.Itwas a regular practice of employees of the pri-mary employer to exit through Complainant's neutral 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDgate located on Third Street to clean the facility's patioand sidewalk area;they would,then,reenter Complain-ant'sbuilding.Theseworking excursions took placeduring Stay-King's regular working hours.With the exception of the last matter noted,all theabove-cited incidents,which were admitted by Com-plainant,were unrelated,isolatedoccurrenceswhichComplainant sought to correct quickly and permanently."[I]solated occurrences" whichdo not establish a patternof destruction of the reserved gate system do notjustifypicketing at a neutral gate.ElectricalWorkers Local 332IBEW(W.S.B. Electric),269 NLRB 417,citingPlumbersLocal 48 (Calvert Contractors),249NLRB 1183 fn. 2(1980).As theBoard held inOperating Engineers Local18 (Dodge-Ireland),236 NLRB 199 fn. 1 (1978):[T]he evidence shows that the primary and neutralemployers took every reasonable precaution toassure the integrity of the reserve gate system, andthe few instances of misuse of a neutral gate by sup-pliers of the primary employer were not sufficientto justifyRespondent'spicketing of the neutralgates.Such is the case here.Withrespect to the two incidentswhich involved theco-ownersof the primary employer,neither incidentcould be characterized as constituting the "normal busi-ness" of the primary employer, and, as such,would notbreach the integrity of the reserved gate.Service Employ-ees Local 254 (Janitronic), 271NLRB 750 fn. 7 (1983).The othertwo instances cited constitute,atmost, a deminimisbreach of the reservedgate system,which doesnot justifyRespondent's picketing of neutral gates.The last alleged breach of the reservedgate systemcitedby Respondent may be characterized justifiablywithin my view-as unique.Employees of the primaryemployer were required,by their firm's contract withComplainant,to clean the patio and sidewalk area infront of the firm's building,which bordered ThirdStreet.Employees assigned tothis task routinelyexited and re-entered thebuilding through the ThirdStreet entrance inperformance of those duties.Respondent argues thatthis practicebreached the in-tegrity ofthe reserved gate.With mattersin this posture,Respondent contendsthat it therebybecame free topicket all entrancesto Complainant's building.Where reservedgates areimproperly established tointerferewith the union's right to conveyitsmessage bylawfulpicketingdirected to the primary employer, hisemployees,suppliers,and the generalpublic,picketing isnot restrictedto such reservedgates.ElectricalWorkersIBEW Local 453 (SouthernSun),237 NLRB 829 (1978),affd. sub nom.Southern Sun Elec. Co. v. NLRB,620 F.2d170 (8th Cir. 1980);ElectricalWorkers Local 441, IBEW(Jones & Jones),158 NLRB 549 (1966).Such is not the case here.Respondenthad ample op-portunity to conveyitsmessage daily to employees andsuppliersof the primary employer atgates reserved forthat purpose.Moreover, the General Counsel aptlypoints out that:Respondent's rights,under Section8(b)(4), to apply pres-sure to offending employers must be balancedby its obli-gation to shield neutral employers from the effects ofsuch economic pressure.Respondent'spicketing of allentrances to Complainant'sbuilding after numerous re-quests by Complainant to restrict its picketing,combinedwith Respondent's reluctance to designate on its picketsigns whom the dispute was with,are all indicia not onlythat Respondent failed to meet its obligation to avoid en-meshing Complainant in its dispute with the primary em-ployer,but that Respondent's true motive was to blurthe line between pressure brought against the primaryemployer and effects of that pressure on Complainant.2.The 8(b)(7)(c) chargeThe General Counsel argues that Respondent's picket-ing had a recognitional objective in violation of Section8(b)(7)(C) of the Act.That section of the statute prohibits a labor organiza-tion from picketing an employer for recognitional or or-ganizationalobjectiveswhen the union is not currentlycertified by the Board as the collective-bargaining repre-sentative of that employer's employees,and when suchpicketing has been conducted without a recognition peti-tion being filed within a reasonable period of time not toexceed 30 days.Section 8(b)(7)(C), however,permits certaintypes ofpicketing for the purpose of truthfully advising thepublic that an employer does not employ members of orhave a contract with a labor organization,and, likewise,for the purpose of informing the public that"area stand-ards" affecting wages and benefits paid to other employ-ees in similar jobs in the area were not being observedby the employer being picketed.Respondent asserts thatthe Co-Complainantjanitorialcompany has failed to comply with standards governingthe payment of wages and benefits mandated by theState Public UtilitiesCode,and that Respondent's picket-ing, as well asother courses of action it pursued beforethe State Public Utilities Commission,was to compellPacificBell to maintain janitorial service contracts incompliance with those PUC provisions. The GeneralCounsel claims that Respondent's stated aims are pretex-tual and that the true purpose of Respondent's picketingwas recognitional.However,no evidence of the usual in-dicia tending to show a recognitional objective has beenpresented.No allegations have been made that the Co-Complainant janitorial company,was ever approachedby Respondent-by letter,phone call, or in person-torecognize Respondent,bargain with Respondent, or forany purpose whatsoever. Neither Respondent's picketsigns nor leaflets were alleged to be directed either toemployees seeking to persuade them to join the Union orto Co-Complainant to recognize the Union. Leaflets pre-sented in evidence appeared to be directed solely to thepublic.Neither was there any indication that Respond-ent's picketing would cease conditioned on any action byCo-Complainant janitorial contractor.The only factual assertions made by the GeneralCounsel to support his allegation were(1)references tochanting by Respondent Union's pickets, declaring thatthey wanted their jobs back,and leaflets urging unionmembers to "help us show that non-union companies will SERVICE EMPLOYEESLOCAL87 (PACIFIC TELEPHONE)not take away our jobs," plus (2)a singlestatement madeby Respondent's president to a representative of theComplainant Pacific Bell that-had the janitorial compa-ny contacted Respondent prior toassumingthe contractfor janitorial services-therewould not have been aproblem "because they would have signed a contract andmaintained our work force." Respondent's speculationsregarding what might have occurred prior to Respond-ent's initiation of picketing, expressed to someone not aparty to that dispute, does not alone constitute evidenceof Respondent's present desire to organize or representCo-Complainant's employees.Rather,Union President Jacobs' statement to Com-plainant Pacific Bell's representative,as well asthe pick-ets' chants and leaflets, are more indicative of Respond-ent'strue motive in picketing Pacific Bell's Third Streetfacility-that is to dissuade Pacific Bell from contractingwith Co-Complainant janitorial service-a purpose pro-scribed by Section 8(b)(4) of the Act.And while these and other facts presented at trial haveled me to so find a violation of Section 8(b)(4) of the Actby Respondent, I find no evidence submitted sufficient tofind any support for the General Counsel's claim thatRespondent sought to be recognized by Co-Complainantin violation of Section 8(b)(7) of the Act. I therefore dis-missthis part of the complaint.3.The8(b)(1) allegationsof picket line threats andviolenceThe General Counsel chargesRespondentwith a vari-ety ofviolationsinvolving threats of violence,spitting,and a number of incidents of actual physical violence di-rected at Co-Complainant's employees by Respondent'spickets.For starters,Respondentdeniesthat such acts oc-curred. Therefore, the basicissuespresented in this por-tion of the General Counsel's complaintare questions offact and credibility, rather than questions of law.Three incidents of physical violence were alleged bytheGeneralCounsel, two alleged to have occurredabout April 6, the third on May 2.Two of Co-Complainant's employees, John Connelland Keith Copas, testified credibly that on May 2 Con-nell was kicked on the back of his leg by an elderly Cau-casian manwith whitish gray hair "dressed very shabbi-ly."Respondent does not challenge thisallegation, butpoints out that no effort was made by the General Coun-sel tolink the man to Respondent Union, and that nowitness testified to seeing that person on the picket linebefore or since the incident.In addition,there was notestimony that theman wascarrying a picket sign orcould in any other way be linked to the Union.Copas' further testimony that theman "wasyellingand he was-we thought he was crazy, is what Ithought," is supportive of Respondent's contention thatthe man was "merelya localcrackpotengaged in somearcaneactivity of his own "Although it is well settled thatwhen a union estab-lishesa picket line, theunion is responsiblefor the ac-tions of its pickets,Ironworkers Local 455 (Stovis Multi-Ton),243 NLRB 340, 343 (1979);Plumbers Local 195(McCormick-Young),233 NLRB 1087 (1977);a union is177not responsible for the actions of mere passersby whohave no connection whatsoever to the union. The evi-dence presented in the instant case leads me to find thatsuch is the case here and that the Union bears no respon-sibility for the actions of this unidentified individual. Ac-cordingly, I find Respondent did not violate Section8(b)(1)(A) of the Act.The incidents alleged to have occurred on April 6stand in contrast to the May 2 incident, in that they pur-portedly describe a specifically identified union memberwho allegedly struck two of Co-Complainant's employ-ees with a picket sign. Here, Respondent Union wouldclearly be held responsible for the actions of one of itspickets. The only questionsremainingare those of credi-bility.Pacific Bell's employee David Holloway testified, cre-dibly and accurately, that he witnessed Co-Complainant'semployee Mark Shields being struck with a picket signwielded by one of Respondent's pickets.Holloway testified that he recognized the man whostruck Shields because he was someone who had previ-ously worked in the Pacific Bell building as a janitor.Holloway's description of the man, who he identified asJose Braga, was consistent, in most respects, with the de-scription in the police report filed that day regarding thisincident.Respondent challenges Holloway's veracity,citing asproofHolloway's testimony during the hearing thatBraga had a mustache, in contrast to the description ofBraga in the police report (also offered in evidence),which characterized Shields' assailant as having neither abeard or mustache.This single discrepancy, however, hardly seems dispos-itive in light of the very precise and credible testimonyoffered by Holloway coupled with the fact that-withthe exception of the mustache reference-Holloway's de-scription of Braga was entirely consistent with that inthe police report.Additionally, should a determination be consideredwarranted that the individual who struck Shields withthe picket sign was not Jose Braga, the fact that the indi-vidual was on the sidewalk picketing with others amongRespondent's pickets and was in possession of a picketsign is sufficient indicia that the man was one of Re-spondent's pickets, and that, as such, Respondent was re-sponsible for his actions. The exact identity of the indi-vidual picket need not be established.Boilermakers Local696 (Kargard Co.),196NLRB 645 (1972);ServiceEm-ployees Local 50 (Our Lady Nursing Home),208NLRB117 (1974);Health Care Employees District 1199 (FrancisServierHome),245 NLRB 800 (1979). I find, therefore,thatby Respondent's picket's action with respect toStay-King'sMark Shields, particularly, Respondent vio-lated Section 8(b)(1)(A) of the Act.Allegation of a second incident that day was testifiedto less persuasively by Co-Complainant's employee Jef-frey Hobbs. He reported in a confused, sometimes con-tradictory,manner that he, too, had been struck by apicketsignthat day. Hobbs declared that he had de-scended the stairs into the building immediately ahead ofMark Shields, and yet David Holloway-who testified 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he had witnessed Co-Complainant's employees dis-embarking from a van and descending the stairs for "twoor three minutes" before he saw Shields get struck, testi-fied that he did not see Hobbs or anyone else assaulted.This absence of corroboration further discredits Hobbs'testimony. I find, therefore, that, in this instance, theGeneral Counsel failed to meet the burden of proof nec-essary to sustain a violationof thestatute.Despite Respondent'sdenials, severalwitnesses testi-fied, credibly, to frequent incidents of Co-Complainant'semployees being spat on by Respondent's pickets as theydisembarked from their van to enter the work place.Their testimony is credited; I find that Respondent vio-lated Section8(b)(1)(A) of the Act by the conduct ofvarious pickets which was clearly designed to coerceand intimidate Co-Complainant's employees in their exer-cise of rights protected by Section 7 of the Act.Therewas additional testimony-previously notedherein-that pickets had made a variety of threateningcommentstoCo-Complainant's employees as theycrossed Respondent's picket lines.These threats consisted of remarks such as "We knowwhere you live," "We're going to get you," "I'm waitingfor you";and one witness,Co-Complainant Part-OwnerLawrence King testified that pickets also yelled, "We'regoing to kill the scabs." In an often-quoted passage inLongview Furniture Co.,100 NLRB 301, 304 (1952), enfd.asmodified 206 F.2d 274 (4th Cit. 1953), the Boardstated:Although the Board does not condone the use ofabusive and intemperate language,itiscommonknowledge that in a strike where vital economicissues are at stake,striking employees resent thosewho cross the picketline andwill express their sen-timents in language not altogether suited to thepleasantries of the drawing room or even to courte-sies of parliamentary disputation. Thus, we believethat to suggest that employees in the heat of picket-line animosity must trim their expression of disap-proval to some point short of the utterances here inquestion,would be toignore the industrial realitiesof speech in a workaday world and toimpose a se-rious stricture upon employees in the exercise oftheir rights under the Act.The question which arises in the instant case, therefore,iswhether the pickets' language now under consider-ation roseto a level deserving of proscription.King's allegation that Respondent's agent,Eric Hall,led pickets in chants of "Kill the scabs" was specificallydenied by Hall and was not corroborated by other wit-nesseswho testified that various threats were made.IfindKing's credibilitywith respect to this chargequestionable.Moreover, if, in fact, such chants weremaintained by pickets, I note that none of Co-Complain-ant's employees considered them serious enough to men-tion in their own testimony. Certainly, it seems unlikelythat any of Co-Complainant's employees thought thatany real harm would have come to them as a result ofsuch random chanting. The chants, I find, reflected"animal exuberance" merely-rather than threats meantto be taken seriously.Most of the other remarks by pickets fall into the cate-gory of comments such as "getting even," "we'll fixyou," or "I'll whip your ass," which "have been inter-preted by other administrative law judges, with Boardapproval,as being mere extravagant language, used inthe course of a labor dispute to expressdisagreement orfrustration."W. C. McQuaide,220NLRB 593, 607(1975).A distinction has been drawn, however, based on thepreceived likelihood of the particular speaker to followthrough on remarks made to employees crossing picketlines.InQIC Corp.,for example, the Board upheld the ad-ministrative law judge's determination that threats madeby a 5-foot 1-inch, 94-pound woman to "whip their ass"could not be regarded as "ominous" enough to provethreatening or coercive to anyone "regardless of its stri-dency."QIC Corp.,212 NLRB 63, 70 fn. 16 (1974).Almost identical remarks, however, made by a "sub-stantially larger" woman "were not to be taken lightly"when considered "[i]n view of her size, and her obviousanimosity." Id. at 71.Although the size of the person uttering potentiallythreatening remarks should not be considered determina-tive, it is a factor that should be taken into considerationwhen analyzing if such remarks might be viewed as in-timidating or coercive.JefferyHobbs testified, credibly, that "a large blackman with a cast on his arm" frequently seen on thepicket line pointed at him and said, "We're going to getyou." Hobbs specifically cited the size of theman as in-timidating. This remark, made in the context of an arrestof one of Respondent's pickets for an act of violence,about which Hobbs testified, lend believability to Hobbs'testimony, in this instance, that he gave sufficient cre-dence to the threat to be intimidated by it. I find, there-fore, that this threat by one of Respondent's pickets didconstitute a violation of Section 8(b)(1)(A) of the Act.In contrast,Wray Jacobs' remarks to Larry King thathe would "kill you and put you in the dirt," were ad-dressed to an employer, not an employee. And judgingfrom King's response, that if Jacobs were to "raise yourhands above your waist, you're going to kiss dirt," I con-sider it most likely that Jacobs' remarks, though regard-ed as real, were not regarded as intimidating.With matters in this posture, I find that Respondent'spickets-when they resorted to verbal abuse and pur-portedly threatening declarations directed to Stay-Kingsworkers-committed an 8(b)(1)(A) unfair labor practicelimited to the single instance, involving employee Hobbs,previously noted herein.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Union and its designatedrepresentatives, set forth in section II, above, becausethey occurred in connection with Pacific Telephone andTelegraph Company'sbusinessoperations described insection I, above, had a close, intimate, and substantial re- SERVICE EMPLOYEESLOCAL87 (PACIFIC TELEPHONE)lationship to trade,traffic,and commerce among the sev-eral States. They have led and, absent correction, wouldtend to lead,should they be continued or resumed, tolabor disputes burdening and obstructing commerce, andthe free flow of commerce.In light of these findings of fact and on the entirerecord in this case,Imake the followingCONCLUSIONS OF LAW1.Complainant,PacificTelephone and TelegraphCompany, and Co-Complainant, Stay-King Maintenance,are employers within the meaning of Section 2(2) of theAct, engaged in commerce and business activities whichaffect commerce within the meaning of Section 2(6) and(7) of the Act.2.Respondent Union, Local 87 of Service EmployeesInternationalUnion, AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.By picketingat all entrancesto Pacific Telephoneand Telegraph Company's business location at Third andHarrison Streets, San Francisco, California, with picketsigns which failed to reveal the identity of the particularemployer with whom it had a dispute,Respondent Unionengaged in unfair labor practices within the meaning ofSection 8(b)(4)(i) and(ii)(B) of the Act.4.By conduct chargeable to Respondent Union's pick-ets,which encompassed repeated spitting at Stay-King179Maintenance's employeeswhile theywere reporting forwork,daily,at PacificTelephoneand Telegraph Compa-ny's ThirdStreet facility,together with a single instanceduring which one of Respondent Union'spickets hit aStay-King Maintenanceworker witha picket sign, Re-spondent Union committed unfair labor practices withinthe meaning of Section8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.6.The GeneralCounsel has not established, by anypreponderance of the evidence taken in this matter, thatRespondentUnion's picket line at Pacific Telephone andTelegraph'sThird Street,San Francisco facilitywasbeing maintained with a recognitional or organizationalobjectiveviolative of Section8(b)(7)(C) of the Act.THE REMEDYBecause I have found that Local 87, Service Employ-ees International Union,AFL-CIO,has engaged in, andis engaging in unfair labor practices within the meaningof Section 8(b)(4)(i) and (ii)(B) of theAct, Ishall recom-mend that it be ordered to cease and desist therefromand that it take certain affirmative action designed to ef-fectuate the policies of the Act.[Recommended Order omitted from publication.]